Case 1:17-cv-01471-CFC Document 194 Filed 07/07/20 Page 1 of 2 PageID #: 11712



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 GENENTECH, INC. and CITY OF HOPE,
                                                                C.A. No. 17-1471-CFC
    Plaintiffs,

                          v.

 AMGEN INC.,

    Defendant.

                               JOINT STIPULATION OF DISMISSAL

       This stipulation is made by and between Plaintiffs Genentech, Inc. and City of Hope and

Defendant Amgen Inc. (all collectively, “the Parties”).

       WHEREAS, Plaintiffs and Defendant have asserted various claims and counterclaims in

the above-captioned case; and

       WHEREAS, the Parties have entered into a Bevacizumab Settlement Agreement, and

mutually agree to voluntarily dismiss all claims and counterclaims asserted in the above-

captioned case with prejudice;

       NOW THEREFORE IT IS HEREBY JOINTLY STIPULATED by the Parties that:

       1.         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims,

counterclaims, and demands asserted in the above-captioned case are hereby dismissed with

prejudice; and

       2.         Each party will bear its own attorneys’ fees and costs with respect to the above-

captioned case.
Case 1:17-cv-01471-CFC Document 194 Filed 07/07/20 Page 2 of 2 PageID #: 11713



 Respectfully submitted,

        /s/ Daniel M. Silver                             /s/ Melanie K. Sharp

 MCCARTER & ENGLISH LLP                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
 Michael P. Kelly (No. 2295)                      Melanie K. Sharp (No. 2501)
 Daniel M. Silver (No. 4758)                      James L. Higgins (No. 5021)
 Alexandra M. Joyce (No. 6423)                    1000 North King Street
 Renaissance Centre                               Wilmington, DE 19801
 405 N. King Street, 8th Floor                    (302) 571-6600
 Wilmington, DE 19801                             msharp@ycst.com
 (302) 984-6300                                   jhiggins@ycst.com
 mkelly@mccarter.com
 dsilver@mccarter.com
 ajoyce@mccarter.com                              PROSKAUER ROSE LLP
                                                  Siegmund Y. Gutman
 Attorneys for Genentech, Inc. and City of Hope   Amir Naini
                                                  2029 Century Park East, Suite 2400
 WILLIAMS & CONNOLLY LLP                          Los Angeles, CA 90067-3010
 Paul B. Gaffney                                  (310) 557-2900
 David I. Berl
 Thomas S. Fletcher                               Steven M. Bauer
 Kyle E. Thomason                                 Gourdin W. Sirles
 Teagan J. Gregory                                One International Place
 C. Luke McCloud                                  Boston, MA 02110
 Kathryn S. Kayali                                (617) 526-9600
 725 Twelfth St. NW
 Washington, DC 20005                             Attorneys for Amgen Inc.
 (202) 434-5000

 Attorneys for Genentech, Inc.

 DURIE TANGRI
 Daralyn J. Durie
 Adam R. Brausa
 David F. McGowan
 Eneda Hoxha
 Eric C. Wiener
 217 Leidesdorff Street
 San Francisco, CA 94111
 (415) 362-6666

 Attorneys for Genentech, Inc. and City of Hope


Dated: July 7, 2020
